Name: 97/595/EC: Commission Decision of 14 August 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  foodstuff;  social protection;  economic policy;  trade policy
 Date Published: 1997-08-30

 Avis juridique important|31997D059597/595/EC: Commission Decision of 14 August 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 239 , 30/08/1997 P. 0056 - 0057COMMISSION DECISION of 14 August 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (97/595/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Having regard to Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), as last amended by Regulation (EC) No 267/96 (4),Whereas Commission Decision 96/687/EC (5) adopts the plan allocating to the Member States resources to be charged to the 1997 budget year; whereas that plan determines the financial resources made available to implement the 1997 plan in each participating Member State and fixes the quantities of each type of product to be withdrawn from intervention stocks within the limits of those financial resources; whereas, within the limit of the financial resources laid down by the 1997 plan, the quantities of products to be withdrawn from intervention stocks should be adjusted for certain Member States to take account of current availability; whereas the intra-Community transfers necessary for the use of those quantities of products should also be authorized under the conditions provided for in Article 7 of Regulation (EEC) No 3149/92;Whereas the measures provided for in this Decision are in accordance with the opinions of all the management committees concerned,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/687/EC is hereby amended in accordance with Annex I to this Decision.Article 2 Pursuant to the first subparagraph of Article 7 (1) of Regulation (EEC) No 3149/92, the intra-Community transfer operations referred to in Annex II shall be authorized.Article 3 This Decision is addressed to the Member States.Done at Brussels, 14 August 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 352, 15. 12. 1987, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 3.(3) OJ No L 313, 30. 10. 1992, p. 50.(4) OJ No L 36, 14. 2. 1996, p. 2.(5) OJ No L 317, 6. 12. 1996, p. 22.ANNEX I Amendments to the annual distribution plan for 1997 In point (b), 'Quantity of each type of product to be withdrawn from intervention stocks for distribution in each Member State up to the maximum amounts indicated in point (a)`, quantities of products allocated to Spain and Portugal shall be amended as follows:>TABLE>ANNEX II Intra-Community transfers authorized by this Decision >TABLE>